DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 30 June 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 20 have been fully considered and are persuasive.  The previous Claim Objection to Claim 20 has been withdrawn.
Applicant’s arguments with respect to Claims 1, 7,  11, 17, and 20 have been fully considered and are persuasive.  The previous 112(a) Rejection of Claims 1, 7, 11, 17 and 20 has been withdrawn.
Applicant’s arguments with respect to Claims 1 – 5, 7 – 15, and 17 -20 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 1 – 5, 7 – 15, and 17 -20 has been withdrawn.
Applicant’s arguments with respect to the Prior Art Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claims 1, 11, and 20, Applicant argues Eisnor does not relate nor mention membrane integrity. Examiner respectfully disagrees. 
Applicant does not expressly define what “membrane integrity” is (see 112(a) Rejection below). Applicant does disclose an instantaneous membrane integrity according to the equation on [0040] of the filed specification. Eisnor discloses the same equation on Page 111. As best understood, Eisner therefore teaches applicant’s “membrane integrity”.

Claim Objections
Applicant is advised that should Claim 2 be found allowable, Claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7, 14, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 4, 7, 14, and 19, the claims recites “calculated membrane integrity” and “instantaneous membrane integrity log removal” . First, the specification fails to describe the log removal algorithm used for calculating membrane integrity as log removal algorithms are disclosed to calculate a log removal value [0042 — 0047] not a “membrane integrity’. Second, the specification fails to describe the calculated membrane integrity. 
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims dependent upon a rejected claim are therefore rejected as well.

Claims 4, 5, 7, 14, 15, and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 4, 7, 14, and 19, the claims recites “calculated membrane integrity” and “instantaneous membrane integrity log removal”. First, the specification fails to describe the log removal algorithm used for calculating membrane integrity as log removal algorithms are disclosed to calculate a log removal value [0042 — 0047] not a “membrane integrity’. Second, the specification fails to describe the calculated membrane integrity. 
Turning to the Wands factors, not guidance is provided by the applicant regarding the above issues, no examples are provided, and the Examiner has not located examples in the prior art.
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims dependent upon a rejected claim are therefore rejected as well.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 7 – 15, and 17 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 11, and 20, the claims recite “wherein to determine comprises calculating …” It appears the limitation is intended to limit some sort of determination but no determination is previously recited in the claims. Furthermore, it is unclear as to what is being determined, thus rendering the claims indefinite.
Claims 1, 11, and 20 recites the limitation "the identified degradation".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 14 recites the limitation "the calculated membrane integrity".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 19 recites the limitation "the instantaneous membrane integrity log removal".  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon rejected claims are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 15, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over John D. Eisnor, Kevin C. O'Leary, Graham A. Gagnon; Evaluation of Particle Removal at Water Treatment Plants in Nova Scotia. Water Quality Research Journal 1 February 2001; 36 (1): 105–119. doi: https://doi.org/10.2166/wqrj.2001.007, in view of Powell et al. (US 2018/0257040), in further view of Oh et al. (KR 20050063255), in further view of Kent (US 2015/0000378). Citations pertaining to Oh refer to the attached English Translation
Regarding Claim 1, Eisnor discloses a system, comprising: at least two water analyzers (particle counters/turbidimeters) (pg 109), wherein at least one of the at least two water analyzers is positioned upstream (raw water intake) of a purification apparatus (filter) and wherein at least another of the at least two water analyzers is positioned downstream of the purification apparatus (effluent) (pg 109); at least one processor (inherently present in a laptop) (pg 109); and a memory device that stores instructions that, when executed by the processor (inherently present in a laptop) (pg 109), cause the system to: receive water analysis data from the at least two water analyzers (via Aqua View+), wherein the water analysis data comprises information related to filter integrity (turbidity and particle count) (pg 110); and identify, utilizing a log removal algorithm (pg 111), a change in filter integrity using received data from at least one sensor of the at least two water analyzers corresponding to system attributes (pg 110 – 111), wherein to determine comprises calculating, using the log removal algorithm, a current log removal change based upon the received water analysis data and comparing the current log removal change with previously calculated log removal change values (pg 113 – 116) .
Eisnor fails to expressly disclose the purification apparatus comprises at least one membrane module instead teaching a filter (pg 109).
Powell teaches a filter being a membrane [0040] including a membrane module (218) [0058]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Eisnor’s system so that the purification apparatus comprises at least one membrane module and Eisnor’s filter is a membrane for the benefit of utilizing a filter type known in the art to resist mechanical damage, solvents, and/or microbes, as taught by Powell [0041].
Eisnor discloses receiving data while the purification remains on-line and in service (pg 110) but fails to expressly disclose calculating at the same time and performing an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system.
Oh teaches performing real time calculations regarding filter performance and notifying a user in response to identified degradation (Lines 81 – 160).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to calculate, using the log removal algorithm and while the purification apparatus remains on-line and in service, and perform an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system for the benefit of informing a user of the degradation and safely and stably manage the operation state of the filer and treated water, as taught by Oh (Lines 76 - 86)
Nevertheless, the combination fails to expressly disclose one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location.
Kent teaches at least one upstream sensor (10a, 10b) and at least one downstream sensor (8) are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location for the benefit of performing calculations to represent an analysis occurring at the same point in time, as taught by Kent.
Regarding Claim 11, Eisnor discloses a method, comprising: receiving water analysis data (via Aqua View+) from the at least two water analyzers (particle counters/turbidimeters) (pg 109 – 110), wherein the water analysis data comprises information related to filter integrity (turbidity and particle count) (pg 110); identify, utilizing a log removal algorithm (pg 111), a change in membrane integrity using received data from at least one sensor of the at least two water analyzers corresponding to system attributes (pg 110 - 111); and wherein at least one of the at least two water analyzers is positioned upstream (raw water intake) of a purification apparatus (filter) and wherein at least another of the at least two water analyzers is positioned downstream of the purification apparatus (effluent) (pg 109).
Eisnor fails to expressly disclose the purification apparatus comprises at least one membrane module instead teaching a filter (pg 109).
Powell teaches a filter being a membrane [0040] including a membrane module (218) [0058]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Eisnor’s system so that the purification apparatus comprises at least one membrane module and Eisnor’s filter is a membrane for the benefit of utilizing a filter type known in the art to resist mechanical damage, solvents, and/or microbes, as taught by Powell [0041].
Eisnor discloses receiving data while the purification remains on-line and in service (pg 110) but fails to expressly disclose calculating at the same time and performing an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system.
Oh teaches performing real time calculations regarding filter performance and notifying a user in response to identified degradation (Lines 81 – 160).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to calculate, using the log removal algorithm and while the purification apparatus remains on-line and in service, and perform an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system for the benefit of informing a user of the degradation and safely and stably manage the operation state of the filer and treated water, as taught by Oh (Lines 76 - 86)
Nevertheless, the combination fails to expressly disclose one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location.
Nevertheless, the combination fails to expressly disclose one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location.
Kent teaches at least one upstream sensor (10a, 10b) and at least one downstream sensor (8) are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location for the benefit of performing calculations to represent an analysis occurring at the same point in time, as taught by Kent.
Regarding Claims 2 and 12, Eisnor discloses at least one of the at least two water analyzers comprises a turbidimeter (turbidimeter) (pg 109).
Regarding Claim 3 and 13, Eisnor discloses the water analysis data comprises at least one measurement of turbidity (pg 109 – 110).
Regarding Claims 4 and 14, as best understood, Eisnor discloses identifying, based upon the calculated membrane integrity, degradation of the purification apparatus (pg 114 - 115).
Regarding Claims 5 and 15, Eisnor discloses degradation comprises a filter breach (pg 114 – 115) where the at least one membrane module and the filter being a membrane are rendered obvious according to the rejection of Claims 1 and 11 above. 
Regarding Claims 8 and 18, Eisnor discloses the water analysis data is time-synced between the at least two water analyzers (occurs at the same time and over the same time period) (pg 109 – 110) (Figures 4, 5).
Regarding Claim 9, Eisnor discloses the system attributes comprise measured upstream water attributes (turbidity and particle count) (pg 110)
Regarding Claims 10 and 19, as best understood, Eisnor discloses the filter integrity log removal  comprises identifying a relationship of the water analysis data and filter integrity log removal from the at least two water analyzers (pg 109 – 111) where instantaneous, the filter being a membrane, and the membrane module are rendered obvious according to the rejection of Claims 1 and 11 above.
Regarding Claim 20, Eisnor discloses an apparatus, comprising: at least one water purification apparatus (filter) (pg 109); at least two water analyzers (particle counters/turbidimeters) (pg 109), wherein at least one of the at least two water analyzers is positioned upstream (raw water intake) of the at least one water purification apparatus and wherein at least another of the at least two water analyzers is positioned downstream of the purification apparatus (effluent) (pg 109), wherein at least one of the at least two water analyzers comprises a turbidimeter (pg 109); at least one processor (inherently present in a laptop) (pg 109); and a memory device that stores instructions that when executed by the processor (inherently present in a laptop) (pg 109), cause the system to: receive water analysis data from the at least two water analyzers (via Aqua View+), wherein the water analysis data comprises information related to membrane integrity (turbidity and particle count) (pg 110); and calculate, using an algorithm, the membrane integrity based upon the received water analysis data (log removal) (pg 110).
Eisnor fails to expressly disclose the purification apparatus comprises at least one membrane module instead teaching a filter (pg 109).
Powell teaches a filter being a membrane [0040] including a membrane module (218) [0058]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Eisnor’s system so that the purification apparatus comprises at least one membrane module and Eisnor’s filter is a membrane for the benefit of utilizing a filter type known in the art to resist mechanical damage, solvents, and/or microbes, as taught by Powell [0041].
Eisnor discloses receiving data while the purification remains on-line and in service (pg 110) but fails to expressly disclose calculating at the same time and performing an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system.
Oh teaches performing real time calculations regarding filter performance and notifying a user in response to identified degradation (Lines 81 – 160).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to calculate, using the log removal algorithm and while the purification apparatus remains on-line and in service, and perform an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system for the benefit of informing a user of the degradation and safely and stably manage the operation state of the filer and treated water, as taught by Oh (Lines 76 - 86)
Nevertheless, the combination fails to expressly disclose one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location.
Nevertheless, the combination fails to expressly disclose one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location.
Kent teaches at least one upstream sensor (10a, 10b) and at least one downstream sensor (8) are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location for the benefit of performing calculations to represent an analysis occurring at the same point in time, as taught by Kent..

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over John D. Eisnor, Kevin C. O'Leary, Graham A. Gagnon; Evaluation of Particle Removal at Water Treatment Plants in Nova Scotia. Water Quality Research Journal 1 February 2001; 36 (1): 105–119. doi: https://doi.org/10.2166/wqrj.2001.007, in view of Powell et al. (US 2018/0257040), in further view of Oh et al. (KR 20050063255), in further view of Kent (US 2015/0000378), in further view of Armgart et al. (US 2017/0189858).
Regarding Claims 7 and 17, as best understood, the combination fails to expressly disclose predicting, based upon at least one time derivative, a degradation of the membrane integrity of the purification apparatus.
Armgart teaches predicting, based upon at least one time derivative, a degradation of the membrane integrity of the purification apparatus (predicting integrity for the filter is determined [0045] where degradation would be any integrity which is selected as not acceptable).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include predicting, based upon at least one time derivative, a degradation of the membrane integrity of the purification apparatus for the benefit of evaluating the purification apparatus, as taught by Armgart [0045].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856